Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: The complaint was dismissed at the close of plaintiff’s case apparently upon the ground that there was a failure to prove that the accident occurred on a public highway within the provision of section 59 of the Vehicle and Traffic Law. This action we view as erroneous. The father of the infant plaintiff testified without objection as to the location of the center line of the street in question. This evidence, standing alone, was sufficient to establish a prima facie ease that the accident occurred upon the public highway. In this state of the record plaintiff is entitled to a new trial. We pass upon no other question. All concur. (Appeal from a judgment of Monroe Trial Term dismissing complaint on the merits on motion by defendant at the close of plaintiff’s case, in an automobile negligence action.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.